Citation Nr: 0825252	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-34 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an ear disability 
manifested by chronic drainage.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 
30 percent for gastroesophageal reflux disease (GERD) and 
irritable bowel syndrome (IBS).

4.  Entitlement to an initial compensable disability rating 
for bursitis and tendonitis, right shoulder.

5.  Entitlement to an initial compensable disability rating 
for musculoligamentous strain, left ankle.

6.  Entitlement to an initial compensable disability rating 
for musculoligamentous strain, right ankle.

7.  Entitlement to an initial compensable disability rating 
for musculoligamentous strain and mild medial compartment 
joint space narrowing, left knee.

8.  Entitlement to an initial compensable disability rating 
for musculoligamentous strain and mild medial compartment 
joint space narrowing, right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1985 to April 2005.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from May 2005 and 
October 2006 rating decisions by the Lincoln RO.  The veteran 
and his wife testified before the undersigned at a Travel 
Board hearing in July 2007; a transcript of the hearing is of 
record.  (The Board notes that while it appears that the 
hearing transcript of record may be missing some testimony 
near the end of the hearing, review by the undersigned 
Veterans Law Judge finds the existing transcript to be 
substantially complete, and there is no prejudice to the 
veteran in not offering him the opportunity to testify at 
another hearing.) 

In testimony at the hearing and in a written statement dated 
in July 2007, the veteran indicated that he wished to 
withdraw the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Thus, that issue is 
not before the Board and will not be addressed further in 
this decision.

The Board notes that since the last supplemental statement of 
the case issued in January 2007, additional evidence has been 
received.  That evidence, consisting of VA outpatient records 
is new, it has not been reviewed by the RO, and there is no 
indication of waiver of adjudication by the agency of 
original jurisdiction.  However, the Board notes that the 
evidence is not probative of the specific issues discussed 
infra and as such the Board finds that it is not prejudicial 
to the veteran for the Board to proceed.

The matter of entitlement to service connection for tinnitus 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the veteran has a chronic disability 
of either ear.

2.  The veteran's service connected GERD and IBS have not 
been shown to be productive of pain, vomiting, material 
weight loss or hematemesis or melena with moderate anemia, or 
other symptom combinations productive of severe impairment of 
health.

3.  The veteran's service-connected right shoulder disability 
is manifested primarily by complaints of stiffness and 
numbness; flexion is full at 180 degrees; X-rays and EMG 
testing have been normal.  

4.  The veteran's service connected left and right ankle 
disorders are manifested by complaints of pain and stiffness; 
examination of each ankle shows full active range of motion 
and no pain on motion.

5.  The veteran's service connected left and right knee 
disorders are manifested by complaints of pain and giving 
way; objective testing shows full pain-free ranges of motion 
and no instability or ankylosis of either knee.


CONCLUSIONS OF LAW

1.  Service connection for an ear disability manifested by 
chronic drainage is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  An initial rating in excess of 30 percent for GERD and 
IBS is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.10, 4.20, 4.114 including Diagnostic Codes 7319, 7346 
(2007).  

3.  An initial compensable rating for bursitis and 
tendonitis, right shoulder, is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.31, 4.40, 4.45, 4.130, Diagnostic Code 5201 
(2007).

4.  An initial compensable rating for musculoligamentous 
strain, left ankle, is not warranted.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).

5.  An initial compensable rating for musculoligamentous 
strain, right ankle, is not warranted.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).

6.  An initial compensable rating for musculoligamentous 
strain and mild medial compartment joint space narrowing, 
left knee, is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).

7.  An initial compensable rating for musculoligamentous 
strain and mild medial compartment joint space narrowing, 
right knee, is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the veteran's claim for service connection for a 
chronic ear disability, he was advised of VA's duties to 
notify and assist in the development of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Letters in 
December 2004 and September 2005 explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  He has 
had ample opportunity to respond/ supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), a March 2006 letter informed the 
veteran of disability rating and effective date criteria.

As for the remaining initial increased ratings claims, since 
the rating decisions on appeal granted service connection and 
assigned initial disability ratings, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007).  A September 2005 statement of the case (SOC) 
provided notice on the "downstream" issues of entitlement to 
increased initial ratings; while a January 2007 supplemental 
SOC (SSOC) readjudicated the matters after the appellant and 
his representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Neither the veteran nor his 
representative has alleged that notice in this matter was 
less than adequate.

The veteran's service medical records (SMRs) have been 
associated with his claims file, and pertinent VA and private 
treatment records have been secured.  The RO arranged for VA 
examinations in December 2004, July 2006, and October 2006.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

II.  Service Connection for Ear Disability

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

The veteran's SMRs note that in February 1998 the veteran 
reported left ear pain following surgery on his upper left 
jaw.  On examination left tympanic membrane was dull, with 
canal edema and slight discharge.  He was treated with ear 
drops.  In December 1998, the veteran was seen with cough and 
nasal drainage.  There was notation of retracted left 
tympanic membrane with "? fluid."  In July 1999 the veteran 
was seen with a red left tympanic membrane and complaints of 
ear discharge and pain.  During an E.N.T. consultation in 
August 1999, the examiner removed some moist cerumen from the 
left ear.  The left tympanic membrane was clear and mobile.  
Examination of the right ear was normal.  The assessment was 
cerumen in left ear, possible recurrent otitis externa.  
There were no further ear complaints noted in the remainder 
of the veteran's period of active duty.

On VA examination conducted in December 2004, prior to the 
veteran's separation from active duty, the examiner noted 
that both external ear canals were clean, the tympanic 
membranes were intact, and there was no mastoid tenderness or 
evidence of discharge from either ear.  The examiner stated 
that he did not find "any clinical evidence at present to 
warrant any diagnosis of acute or chronic ear disorder at 
this time or any residuals thereof."

A VA ears examination was conducted in July 2006.  
Examination of the right ear showed normal external ear and 
mastoid.  The right tympanic membrane was very mildly 
retracted, with no evidence of retraction, pocket, or 
perforation.  With Valsalva maneuver the tympanic membrane 
returned to normal position just fine.  There was no evidence 
of middle ear infection or effusion.  Examination of the left 
ear showed a moderate amount of dark, non-infected cerumen, 
which was cleaned out under direct visualization.  The 
tympanic membrane was normal in appearance with normal shape 
and no evidence of middle ear infection or effusion.  The 
external auditory canal was normal in appearance.  In his 
assessment, the examiner stated that the veteran most likely 
does not suffer from any chronic middle ear disease.  The 
veteran seems to have normal Eustachian tube function and 
normal middle ear.  The veteran did have very dark, thick 
cerumen bilaterally which was a genetic trait.  The examiner 
stated that there was no current evidence of active 
infection, although given the inherent nature of his earwax 
the veteran would be prone to external otitis.  The veteran 
should avoid swimming in dirty water and not use a Q-tip as 
this could push the earwax deeper and lead to ear infections.  
The examiner stated that it was unlikely that the veteran's 
exposure to moist environments in service would have changed 
the nature of his earwax.

VA outpatient records note that the veteran did not show up 
for a scheduled E.N.T. consultation in May 2007.

The medical evidence of record does not establish that the 
veteran has a chronic disability of either ear.  While 
discharge from the left ear was noted in service in 1999, 
with a diagnosis of possible recurrent otitis externa, there 
were no further complaints noted in the remaining years of 
service, and the December 2004 examination found no evidence 
of discharge or any ear disorder.  The July 2006 VA examiner, 
while noting the veteran had thick earwax that could make him 
prone to external otitis, similarly found no evidence of 
current infection.  The veteran's thick earwax alone, which 
is noted to be genetic, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  

While the veteran alleges that he has chronic ear disability 
that is related to his service, because he is a layperson his 
allegations are not competent evidence of a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the absence of proof of current disability, there can be 
no valid claim of service connection (see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992)).  Without any competent 
evidence of current pathology of either ear, the 
preponderance of the evidence is against this claim and it 
must be denied.

III.  Increased Ratings Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  In a case such as this involving the initial ratings 
assigned following grants of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board also notes 38 C.F.R. § 4.31 provides that, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

GERD-IBS

Service connection for GERD was granted in a May 2005 rating 
decision; a noncompensable rating was assigned from May 2005.  
The veteran disagreed with the initial rating.  In an October 
2006 rating decision, service connection for IBS was granted.  
A 30 percent combined initial rating was then assigned from 
May 2005 for GERD and IBS.  

The veteran has been rated under 38 C.F.R. § 4.114, Schedule 
of Ratings for the Digestive System, Diagnostic Code 7346.  
The current 30 percent rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
rating of 60 percent may be awarded for symptoms of pain, 
vomiting, material weight loss or hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health. 

The Board notes that also applicable under 38 C.F.R. § 4.114 
is Diagnostic Code 7319, which provides ratings for irritable 
colon syndrome (spastic colitis, mucous colitis, etc.).  A 
noncompensable rating is warranted when there is mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
disability rating is warranted when there is moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress.  The maximum 30 percent 
disability rating is for severe irritable colon syndrome, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.

The Board notes that the terms "mild," "moderate," "severe," 
"considerable," and "of lesser severity" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.

On the pre-discharge VA examination in December 2004, the 
veteran reported that he belched and burped quite often and 
that his sleep was affected by these symptoms.  He reported 
that Zantac helped with his symptoms.  GERD was diagnosed.

On VA examination in July 2006, the veteran reported pyrosis 
with regurgitation, and reflux.  He reported occasional 
diarrhea, but denied bleeding.  He used Zantac daily.  The 
veteran denied dysphagia for solids or liquids.  He denied 
nausea or vomiting.  His body weight was stable at 260 
pounds.  He was currently employed full-time and had missed 
no time due to his condition.  

On VA examination in October 2006, the veteran reported 
persistent loose stools and some abdominal discomfort that 
was relieved with bowel movement.  He reported no blood or 
mucous in his stool.  He used Zantac daily and Imodium 
occasionally.  He reported nausea several times per week, no 
vomiting or constipation.  The veteran noted diarrhea one to 
four times per day.  The veteran's overall health was noted 
as good.  There were no signs of anemia, fistula, or 
abdominal mass.  There was mild tenderness to palpation of 
the epigastric area.  The veteran had not lost any time from 
work.  The diagnosis was IBS.  The examiner noted that this 
could at times affect the veteran in 
occupational/travel/social situations due to the urgency of 
bowel movements; there were no episode of incontinence 
reported.  

After careful review of the veteran's VA examinations and his 
hearing testimony, the Board finds that the service-connected 
GERD and IBS does not warrant an initial rating higher than 
the current 30 percent disability rating.  Under Diagnostic 
Code 7346, the veteran is not shown to have pain, vomiting, 
material weight loss or hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health; the October 2006 VA examiner noted no 
significant occupational effects, mild effect on feeding, and 
moderate effect on toileting.  The veteran's general health 
was described as good.  Likewise, the July 2006 VA examiner 
found no more than moderate effect on daily activities 
associated with the veteran's GERD; again, his overall health 
was noted as good.

In addition, a rating higher than the 30 percent currently 
assigned is not available under DC 7319, which already 
contemplates severe irritable colon syndrome, with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress. 

The Board notes that the veteran's representative has raised 
the possibility that the veteran's IBS and GERD could be 
rated separately.  However, the Board notes that  38 C.F.R. § 
4.114 states that ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single rating will 
be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.  Therefore, in this situation the 
veteran's predominant disability is his IBS which is already 
rated at the maximum available 30 percent, and as stated 
herein above his overall disability does not warrant the 
higher 60 percent disability rating for hiatal hernia under 
DC 7346. 

Additionally, the Board notes that to assign two separate 
ratings under 38 C.F.R. § 4.114 would constitute pyramiding 
and "the evaluation of the same manifestation under different 
diagnoses are to be avoided."  38 C.F.R. § 4.14.  Also, 
Esteban v. Brown, citing Brady v. Brown: "38 U.S.C.A. sec. 
1155 implicitly contains the concept that 'the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity' and would constitute 
pyramiding."  Esteban, supra.

For all the foregoing reasons, the Board finds the claim for 
an initial rating in excess of 30 percent for the service-
connected gastrointestinal disability, to include GERD and 
IBS, is not warranted.  

Right Shoulder

Service connection for bursitis and tendonitis of the right 
shoulder was granted in a May 2005 rating decision; a 
noncompensable rating was assigned from May 2005.  The 
veteran disagreed with the initial rating.

In evaluating impairment of the upper extremities, it is 
often necessary to determine the veteran's major or dominant 
upper extremity. Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity. 38 C.F.R. § 4.69.  
In this case, the report of the July 2006 VA examination 
shows that the veteran is right-handed.  Thus, his service-
connected right shoulder constitutes part of his major upper 
extremity.

Limitation of motion of the arm is rated in accordance with 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 
20 percent rating is warranted when motion of the major arm 
is limited at shoulder level.  A 30 percent rating is 
warranted when motion of the major arm is limited midway 
between the side and shoulder level.  A 40 percent rating is 
warranted when motion of the major arm is limited to 25 
degrees from the veteran's side. 

Also potentially applicable in rating the veteran's right 
shoulder disability is 38 C.F.R. § 4.71a, Diagnostic Code 
5202 which pertains to impairment of the humerus.  For a 
major joint, a 20 percent evaluation is assigned in cases of 
malunion with moderate deformity; or recurrent dislocation of 
the humerus at the scapulohumeral joint, with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 30 percent evaluation is warranted in cases of malunion 
with marked deformity; or recurrent dislocation of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements.  A 50 percent evaluation 
is assigned in cases of fibrous union of the humerus.  A 60 
percent evaluation contemplates nonunion of the humerus 
(false flail joint).  An 80 percent evaluation is warranted 
for loss of the head of the humerus (flail shoulder).

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  For a major joint, a 10 percent evaluation is 
assigned in cases of malunion or nonunion without loose 
movement. A 20 percent evaluation contemplates dislocation or 
nonunion with loose movement.  Alternatively, the disability 
may be rated on impairment of function of a contiguous joint.

On VA examination in December 2004, the veteran reported an 
area of numbness about the right shoulder.  On examination, 
he could forward flex and abduct it to 180 degrees.  Internal 
rotation was performed from zero to 90 degrees; external 
rotation from zero to 85 degrees.  The veteran had good 
muscle strength in both upper extremities.  The examiner 
noted that there was no pain, weakness, fatigability, or 
incoordination with repeated range of motion testing.  There 
was a fist-sized area over the right scapula with a mild 
decrease in sensation to light touch, pinprick, and 
monofilament examination.  The veteran also mentioned 
numbness and tingling in the right arm.  Electromyography 
(EMG) testing was normal.  

On VA orthopedic examination in July 2006, the veteran 
reported continued shoulder stiffness and numbness of the 
scapula.  He stated that he tends to drop things from his 
right hand, and that his right arm goes to sleep easily.  He 
did not have any pain in the right shoulder itself, and 
reported that he could lift 75 to 80 pounds.  The veteran did 
not complain of flare-ups of pain, painful range of motion, 
or instability of the shoulder.  He did report fatigue of the 
shoulder.  He used Motrin every other day.  On examination, 
range of motion of the shoulders was equally bilaterally.  
Flexion was to 180 degrees; extension to 50 degrees; 
adduction, 50 degrees; abduction, 160 degrees; external and 
internal rotation were to 70 degrees and equal bilaterally.  
There was some point tenderness in the posterior aspect of 
the right shoulder.  He had subjective paresthesia and 
numbness in about an eight centimeter area overlying the 
right scapula.  Neurological examination was intact, 
including deep tendon reflexes.  Ranges of motion of the 
elbows and wrists were equal bilaterally.  Grip strengths of 
the hands were normal and equal bilaterally.  Shoulder X-rays 
were normal.  The diagnosis was chronic strain of the right 
shoulder of musculoligamentous origin, mild decreased range 
of motion, normal radiographs, occasional paresthesias of 
undetermined etiology.

The veteran does not report pain in the right shoulder and he 
is able to flex the shoulder well above shoulder level, i.e. 
to 180 degrees.  Moreover, internal and external rotation of 
the arm are almost full at 70 degrees.  38 C.F.R. § 4.71, 
Plate I (2007).  Repetitive testing produces no additional 
limitation of motion, and the veteran demonstrates no 
incoordination, weakness or fatigability in the shoulder.  X-
rays and EMG testing have been normal.  His strength, 
sensation, and deep tendon reflexes are normal, and there is 
no competent evidence of edema or radiculopathy associated 
with his right shoulder.  The record is also negative for any 
competent evidence of heat, discoloration, atrophy, 
deformity, or instability, and there is no history of 
recurrent subluxation or dislocation of the right shoulder. 
Absent such evidence, the veteran does not meet or more 
nearly approximate the criteria for a compensable rating 
under the potentially applicable diagnostic codes.  Since the 
requirements for a compensable evaluation are not met, the 
Board finds the zero percent evaluation appropriate.  38 
C.F.R. § 4.31.  Accordingly, the appeal for an initial 
compensable evaluation for the veteran's service-connected 
right shoulder disability is denied. 





Ankles

Service connection for musculoligamentous strain of the left 
and right ankles was granted in a May 2005 rating decision; 
noncompensable ratings were assigned for each ankle from May 
2005.  The veteran disagreed with the initial ratings.

The veteran's right and left ankle disorders are currently 
rated as noncompensably disabling under 38 C.F.R. § 4.71a, DC 
5271.  Under DC 5271, marked limitation of motion of the 
ankle warrants a 20 percent evaluation.  A moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71, Plate II indicates that normal 
ankle dorsiflexion is from 0 to 20 degrees and normal ankle 
plantar flexion is from 0 to 45 degrees.  

On VA examination in December 2004, the veteran reported 
daily bilateral ankle pain.  On examination, he could 
dorsiflex both ankles to 20 degrees and plantar flex both to 
45 degrees with no varus or valgus angulation of the os 
calcis.  No ligamentous laxity was noted in the ankles.  
Surgical scar over the malleolus of the right ankle was well-
healed and there were no ankle deformities.  The examiner 
noted that there was no pain, weakness, fatigability, or 
incoordination with repeated range of motion testing.  X-rays 
were normal.

On VA examination in July 2006, the veteran reported constant 
mild pain and occasional moderately severe pain of the right 
ankle.  He wore a lace-up brace on the right ankle.  He 
reported easy twisting and inversions of the left ankle and 
stated that it fatigued easily.  On examination, he could 
dorsiflex both ankles to 20 degrees and plantar flex both to 
45 degrees.  There was point tenderness over the inferior 
lateral malleolus of each ankle.  There was palpable crepitus 
of each ankle through the range of motion.  there was very 
mild anterior/posterior laxity.  There was no evidence of 
painful motion, edema, weakness, instability, or tenderness.  
There was no objective evidence of pain, weakness, excess 
fatigability, incoordination, lack of endurance, or loss of 
range of motion with repetitive use.  X-rays were normal.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of an 
initial compensable disability rating for the veteran's 
service-connected right or left ankle disorder.  The VA 
examination reports show there is full active range of motion 
of both ankles with no pain on motion.  Such findings 
demonstrate neither marked nor moderate loss of motion.  As 
such, a compensable evaluation is not warranted under DC 
5271.

Furthermore, the Board finds that the veteran has not 
demonstrated any additional functional loss of either ankle 
to warrant an increased evaluation based on 38 C.F.R. §§ 
4.40, 4.45, 4.59.  While the veteran complained of pain 
associated with the disabilities at issue, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In the veteran's case, there is inadequate 
pathology to support a finding of functional loss due to pain 
of either ankle.  Thus, the Board finds that the provisions 
of 38 C.F.R. §§ 4.40, 4.45 do not provide a basis for a 
higher rating.  See DeLuca, 8 Vet. App. at 204-07.

In conclusion, the Board finds that the preponderance of 
evidence is against an initial compensable disability rating 
for the veteran's left or right ankle disability.  38 C.F.R. 
§ 4.3.  

Knees

Service connection for musculoligamentous strain and mild 
medial compartment joint space narrowing of the left and 
right knees was granted in a May 2005 rating decision; 
noncompensable ratings were assigned for each knee from May 
2005.  The veteran disagreed with the initial ratings.

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability. 38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

On VA examination in December 2004, the veteran reported 
daily pain and stiffness in the knees.  On examination, he 
could flex both knees from zero to 140 degrees, and 
completely extend them.  There was no pain with motion.  
Lachman's and McMurray's tests were both negative 
bilaterally.  The veteran ambulated without difficulty.  
Extremely minimal crepitus was noted in both knees.  No soft 
tissue swelling, discoloration, or evidence of effusion was 
noted.  There was no instability of either knee.  The 
examiner noted that there was no pain, weakness, 
fatigability, or incoordination with repeated range of motion 
testing.  X-rays showed mild medial compartment joint space 
narrowing bilaterally.

On VA examination in July 2006, the veteran reported that he 
used a neoprene-type support on his right knee.  He described 
problems with the knees "giving way" and stated that the 
right knee was worse than the left in this regard.  The 
veteran reported painful motion of the knees.  On 
examination, both knees had range of motion from zero to 130 
degrees.  There was no instability of either knee with 
anterior/posterior or valgus/varus stress.  there was no 
local warmth, redness, or indication of effusion.  Lachman's 
and McMurray's tests were both negative bilaterally.  There 
was no objective evidence of pain, weakness, excess 
fatigability, incoordination, lack of endurance, or loss of 
range of motion with repetitive use.  X-rays were normal.  

Inasmuch as there was no instability noted on either VA 
examination, a compensable rating under the Code 5257 
criteria for knee disability manifested by subluxation or 
instability would not be appropriate.  38 C.F.R. § 4.71a, 
Code 5257.

Right knee flexion is not shown to have been limited to less 
than 130 degrees. Consequently, a compensable rating under 
Code 5260 is not warranted.  And inasmuch as right knee 
extension has always been reported as full, a compensable 
rating under Code 5261 is likewise not warranted.

As there has never been any evidence of ankylosis, frequent 
joint locking or effusion, cartilage removal, or tibia and 
fibula impairment, consideration of Codes 5256, 5258, 5259, 
is not appropriate.

Additional factors that could provide a basis for an increase 
have also been considered. However, it is not shown that the 
veteran has any functional loss due to his left or right knee 
condition; ranges of motions have been described as full, 
with no objective showing of pain on motion or with 
repetitive use.  38 C.F.R. §§4.40, 4.45, Deluca, supra.

In conclusion, the Board finds that the preponderance of 
evidence is against an initial compensable disability rating 
for the veteran's left or right knee disability.  38 C.F.R. § 
4.3.  


ORDER

Service connection for an ear disability manifested by 
chronic drainage is denied.

An initial disability rating in excess of 30 percent for GERD 
and IBS is denied.

An initial compensable disability rating for bursitis and 
tendonitis, right shoulder, is denied.

An initial compensable disability rating for 
musculoligamentous strain, left ankle, is denied.

An initial compensable disability rating for 
musculoligamentous strain, right ankle, is denied.

An initial compensable disability rating for 
musculoligamentous strain and mild medial compartment joint 
space narrowing, left knee, is denied.

An initial compensable disability rating for 
musculoligamentous strain and mild medial compartment joint 
space narrowing, right knee, is denied.


REMAND

An October 2006 rating decision, in pertinent part, denied 
service connection for tinnitus.  In a statement received in 
July 2007, the veteran expressed his disagreement with the 
denial.  It does not appear that the RO has issued an SOC in 
the matter.  Under governing caselaw, the Board is required 
to remand this matter to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an appropriate SOC as 
to the matter of entitlement to service 
connection for tinnitus.  The veteran 
should be advised that, for the Board to 
have jurisdiction in the matter, he must 
timely file a substantive appeal 
responding to the SOC.  If he files a 
timely substantive appeal, the matter 
should be returned to the Board for 
appellate review.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


